United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3018
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Ronald M. Thomas,                        *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: March 7, 2000
                                Filed: March 27, 2000


                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Ronald Thomas challenges the district court’s1 judgment, entered on a jury
verdict, finding him guilty of possession with intent to distribute cocaine base, in
violation of 21 U.S.C. § 841(a)(1). For reversal, he argues the government presented
insufficient evidence to convict him. However, viewing the evidence in the light most
favorable to the jury’s verdict and giving the verdict the benefit of all reasonable

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
inferences, see United States v. Buford, 108 F.3d 151, 153 (8th Cir. 1997), we
conclude ample evidence of Thomas’s guilt was adduced at trial, see United States v.
Perkins, 94 F.3d 429, 436 (8th Cir. 1996) (elements of § 841(a)(1) offense), cert.
denied, 519 U.S. 1136 (1997).

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-